 


109 HR 676 IH: United States National Health Insurance Act (or the Expanded and Improved Medicare for All Act)
U.S. House of Representatives
2005-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 676 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Mr. Conyers (for himself, Mr. Kucinich, Mr. McDermott, and Mrs. Christensen) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Resources, and Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for comprehensive health insurance coverage for all United States residents, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the United States National Health Insurance Act (or the Expanded and Improved Medicare for All Act). 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Definitions and terms 
Title I—Eligibility and benefits 
Sec. 101. Eligibility and registration 
Sec. 102. Benefits and portability 
Sec. 103. Qualification of participating providers 
Sec. 104. Prohibition against duplicating coverage 
Title II—Finances 
Subtitle A—Budgeting and Payments 
Sec. 201. Budgeting process 
Sec. 202. Payment of providers and health care clinicians 
Sec. 203. Payment for long-term care 
Sec. 204. Mental health services 
Sec. 205. Payment for prescription medications, medical supplies, and medically necessary assistive equipment 
Sec. 206. Consultation in establishing reimbursement levels 
Subtitle B—Funding 
Sec. 211. Overview: funding the USNHI Program 
Sec. 212. Appropriations for existing programs for uninsured and indigent 
Title III—Administration 
Sec. 301. Public administration; appointment of Director 
Sec. 302. Quality and cost control 
Sec. 303. Regional and State administration; employment of displaced clerical workers 
Sec. 304. Confidential Electronic Patient Record System 
Sec. 305. National Board of Universal Quality and Access 
Title IV—Additional provisions 
Sec. 401. Treatment of VA and IHS health programs 
Sec. 402. Public health and prevention 
Sec. 403. Reduction in health disparities 
Title V—Effective date 
Sec. 501. Effective date 
2.Definitions and termsIn this Act: 
(1)USNHI Program; ProgramThe terms USNHI Program and Program mean the program of benefits provided under this Act and, unless the context otherwise requires, the Secretary with respect to functions relating to carrying out such program. 
(2)National Board of Universal Quality and AccessThe term National Board of Universal Quality and Access means such Board established under section 305. 
(3)Regional officeThe term regional office means a regional office established under section 303. 
(4)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
(5)DirectorThe term Director means, in relation to the Program, the Director appointed under section 301. 
IEligibility and benefits 
101.Eligibility and registration 
(a)In generalAll individuals residing in the United States (including any territory of the United States) are covered under the USNHI Program entitling them to a universal, best quality standard of care. Each such individual shall receive a card with a unique number in the mail. An individual’s social security number shall not be used for purposes of registration under this section. 
(b)RegistrationIndividuals and families shall receive a United States National Health Insurance Card in the mail, after filling out a United States National Health Insurance application form at a health care provider. Such application form shall be no more than 2 pages long. 
(c)PresumptionIndividuals who present themselves for covered services from a participating provider shall be presumed to be eligible for benefits under this Act, but shall complete an application for benefits in order to receive a United States National Health Insurance Card and have payment made for such benefits. 
102.Benefits and portability 
(a)In generalThe health insurance benefits under this Act cover all medically necessary services, including— 
(1)primary care and prevention; 
(2)inpatient care; 
(3)outpatient care; 
(4)emergency care; 
(5)prescription drugs; 
(6)durable medical equipment; 
(7)long term care; 
(8)mental health services; 
(9)the full scope of dental services (other than cosmetic dentistry); 
(10)substance abuse treatment services; 
(11)chiropractic services; and 
(12)basic vision care and vision correction (other than laser vision correction for cosmetic purposes). 
(b)PortabilitySuch benefits are available through any licensed health care clinician anywhere in the United States that is legally qualified to provide the benefits. 
(c)No cost-sharingNo deductibles, copayments, coinsurance, or other cost-sharing shall be imposed with respect to covered benefits. 
103.Qualification of participating providers 
(a)Requirement to be public or non-profit 
(1)In generalNo institution may be a participating provider unless it is a public or not-for-profit institution. 
(2)Conversion of investor-owned providersInvestor-owned providers of care opting to participate shall be required to convert to not-for-profit status. 
(3)Compensation for conversionThe owners of such investor-owned providers shall be compensated for the actual appraised value of converted facilities used in the delivery of care. 
(4)FundingThere are authorized to be appropriated from the Treasury such sums as are necessary to compensate investor-owned providers as provided for under paragraph (3). 
(5)RequirementsThe conversion to a not-for-profit health care system shall take place over a 15-year period, through the sale of US Treasury Bonds. Payment for conversions under paragraph (3) shall not be made for loss of business profits, but may be made only for costs associated with the conversion of real property and equipment. 
(b)Quality standards 
(1)In generalHealth care delivery facilities must meet regional and State quality and licensing guidelines as a condition of participation under such program, including guidelines regarding safe staffing and quality of care. 
(2)Licensure requirementsParticipating clinicians must be licensed in their State of practice and meet the quality standards for their area of care. No clinician whose license is under suspension or who is under disciplinary action in any State may be a participating provider. 
(c)Participation of health maintenance organizations 
(1)In generalNon-profit health maintenance organizations that actually deliver care in their own facilities and employ clinicians on a salaried basis may participate in the program and receive global budgets or capitation payments as specified in section 202. 
(2)Exclusion of certain health maintenance organizationsOther health maintenance organizations, including those which principally contract to pay for services delivered by non-employees, shall be classified as insurance plans. Such organizations shall not be participating providers, and are subject to the regulations promulgated by reason of section 104(a) (relating to prohibition against duplicating coverage). 
(d)Freedom of choicePatients shall have free choice of participating physicians and other clinicians, hospitals, and inpatient care facilities. 
104.Prohibition against duplicating coverage 
(a)In generalIt is unlawful for a private health insurer to sell health insurance coverage that duplicates the benefits provided under this Act. 
(b)ConstructionNothing in this Act shall be construed as prohibiting the sale of health insurance coverage for any additional benefits not covered by this Act, such as for cosmetic surgery or other services and items that are not medically necessary. 
IIFinances 
ABudgeting and payments 
201.Budgeting process 
(a)Establishment of operating budget and capital expenditures budget 
(1)In generalTo carry out this Act there are established on an annual basis consistent with this title— 
(A)an operating budget; 
(B)a capital expenditures budget; 
(C)reimbursement levels for providers consistent with subtitle B; and 
(D)a health professional education budget, including amounts for the continued funding of resident physician training programs. 
(2)Regional allocationAfter Congress appropriates amounts for the annual budget for the USNHI Program, the Director shall provide the regional offices with an annual funding allotment to cover the costs of each region’s expenditures. Such allotment shall cover global budgets, reimbursements to clinicians, and capital expenditures. Regional offices may receive additional funds from the national program at the discretion of the Director. 
(b)Operating budgetThe operating budget shall be used for— 
(1)payment for services rendered by physicians and other clinicians; 
(2)global budgets for institutional providers; 
(3)capitation payments for capitated groups; and 
(4)administration of the Program. 
(c)Capital expenditures budgetThe capital expenditures budget shall be used for funds needed for— 
(1)the construction or renovation of health facilities; and 
(2)for major equipment purchases. 
(d)Prohibition against co-mingling operations and capital improvement fundsIt is prohibited to use funds under this Act that are earmarked— 
(1)for operations for capital expenditures; or 
(2)for capital expenditures for operations. 
202.Payment of providers and health care clinicians 
(a)Establishing global budgets; monthly lump sum 
(1)In generalThe USNHI Program, through its regional offices, shall pay each hospital, nursing home, community or migrant health center, home care agencies, or other institutional provider or pre-paid group practice a monthly lump sum to cover all operating expenses under a global budget. 
(2)Establishment of global budgetsThe global budget of a provider shall be set through negotiations between providers and regional directors, but are subject to the approval of the Director. The budget shall be negotiated annually, based on past expenditures, projected changes in levels of services, wages and input, costs, and proposed new and innovative programs. 
(b)Three payment options for physicians and certain other health professionals 
(1)In generalThe Program shall pay physicians, dentists, doctors of osteopathy, psychologists, chiropractors, doctors of optometry, nurse practitioners, nurse midwives, physicians’ assistants, and other advanced practice clinicians as licensed and regulated by the States by the following payment methods: 
(A)Fee for service payment under paragraph (2). 
(B)Salaried positions in institutions receiving global budgets under paragraph (3). 
(C)Salaried positions within group practices or non-profit health maintenance organizations receiving capitation payments under paragraph (4). 
(2)Fee for service 
(A)In generalThe Program shall negotiate a simplified fee schedule that is fair with representatives of physicians and other clinicians, after close consultation with the National Board of Universal Quality and Access and regional and State directors. Initially, the current prevailing fees or reimbursement would be the basis for the fee negotiation for all professional services covered under this Act. 
(B)ConsiderationsIn establishing such schedule, the Director shall take into consideration regional differences in reimbursement, but strive for a uniform national standard. 
(C)State physician practice review boards The State director for each State, in consultation with representatives of the physician community of that State, shall establish and appoint a physician practice review board to assure quality, cost effectiveness, and fair reimbursements for physician delivered services. 
(D)Final guidelinesThe regional directors shall be responsible for promulgating final guidelines to all providers. 
(E)BillingUnder this Act physicians shall submit bills to the regional director on a simple form, or via computer. Interest shall be paid to providers whose bills are not paid within 30 days of submission. 
(F)No balance billingLicensed health care clinicians who accept any payment from the USNHI Program may not bill any patient for any covered service. 
(G)Uniform computer electronic billing systemThe Director shall make a good faith effort to create a uniform computerized electronic billing system, including in those areas of the United States where electronic billing is not yet established. 
(3)Salaries within institutions receiving global budgets 
(A)In generalIn the case of an institution, such as a hospital, health center, group practice, community and migrant health center, or a home care agency that elects to be paid a monthly global budget for the delivery of health care as well as for education and prevention programs, physicians employed by such institutions shall be reimbursed through a salary included as part of such a budget. 
(B)Salary rangesSalary ranges for health care providers shall be determined in the same way as fee schedules under paragraph (2). 
(4)Salaries within capitated groups 
(A)In generalHealth maintenance organizations, group practices, and other institutions may elect to be paid capitation premiums to cover all outpatient, physician, and medical home care provided to individuals enrolled to receive benefits through the organization or entity. 
(B)ScopeSuch capitation may include the costs of services of licensed physicians and other licensed, independent practitioners provided to inpatients. Other costs of inpatient and institutional care shall be excluded from capitation payments, and shall be covered under institutions’ global budgets. 
(C)Prohibition of selective enrollmentSelective enrollment policies are prohibited, and patients shall be permitted to enroll or disenroll from such organizations or entities with appropriate notice. 
(D)Health maintenance organizationsUnder this Act— 
(i)health maintenance organizations shall be required to reimburse physicians based on a salary; and 
(ii)financial incentives between such organizations and physicians based on utilization are prohibited. 
203.Payment for long-term care 
(a)Allotment for regionsThe Program shall provide for each region a single budgetary allotment to cover a full array of long-term care services under this Act. 
(b)Regional budgetsEach region shall provide a global budget to local long-term care providers for the full range of needed services, including in-home, nursing home, and community based care. 
(c)Basis for budgetsBudgets for long-term care services under this section shall be based on past expenditures, financial and clinical performance, utilization, and projected changes in service, wages, and other related factors. 
(d)Favoring non-institutional careAll efforts shall be made under this Act to provide long-term care in a home- or community-based setting, as opposed to institutional care. 
204.Mental health services 
(a)In generalThe Program shall provide coverage for all medically necessary mental health care on the same basis as the coverage for other conditions. Licensed mental health clinicians shall be paid in the same manner as specified for other health professionals, as provided for in section 202(b). 
(b)Favoring community-based careThe USNHI Program shall cover supportive residences, occupational therapy, and ongoing mental health and counseling services outside the hospital for patients with serious mental illness. In all cases the highest quality and most effective care shall be delivered, and, for some individuals, this may mean institutional care. 
205.Payment for prescription medications, medical supplies, and medically necessary assistive equipment 
(a)Negotiated pricesThe prices to be paid each year under this Act for covered pharmaceuticals, medical supplies, and medically necessary assistive equipment shall be negotiated annually by the Program. 
(b)Prescription drug formulary 
(1)In generalThe Program shall establish a prescription drug formulary system, which shall encourage best-practices in prescribing and discourage the use of ineffective, dangerous, or excessively costly medications when better alternatives are available. 
(2)Promotion of use of genericsThe formulary shall promote the use of generic medications but allow the use of brand-name and off-formulary medications when indicated for a specific patient or condition. 
(3)Formulary updates and petition rightsThe formulary shall be updated frequently and clinicians and patients may petition their region or the Director to add new pharmaceuticals or to remove ineffective or dangerous medications from the formulary. 
206.Consultation in establishing reimbursement levelsReimbursement levels under this subtitle shall be set after close consultation with regional and State Directors and after the annual meeting of National Board of Universal Quality and Access. 
BFunding 
211.Overview: funding the USNHI Program 
(a)In generalThe USNHI Program is to be funded as provided in subsections (b) and (c). 
(b)Annual appropriation for funding of USNHI ProgramThere are authorized to be appropriated to carry out this Act such sums as may be necessary. 
(c)IntentSums appropriated pursuant to subsection (b) shall be paid for— 
(1)by vastly reducing paperwork; 
(2)by requiring a rational bulk procurement of medications; 
(3)from existing sources of Federal government revenues for health care; 
(4)by increasing personal income taxes on the top 5 percent income earners; 
(5)by instituting a modest payroll tax; and 
(6)by instituting a small tax on stock and bond transactions. 
212.Appropriations for existing programs for uninsured and indigentNotwithstanding any other provision of law, there are hereby transferred and appropriated to carry out this Act, amounts equivalent to the amounts the Secretary estimates would have been appropriated and expended for Federal public health care programs for the uninsured and indigent, including funds appropriated under the Medicare program under title XVIII of the Social Security Act, under the Medicaid program under title XIX of such Act, and under the Children’s Health Insurance Program under title XXI of such Act. 
IIIAdministration 
301.Public administration; appointment of Director 
(a)In generalExcept as otherwise specifically provided, this Act shall be administered by the Secretary through a Director appointed by the Secretary. 
(b)Long-term careThe Director shall appoint a director for long-term care who shall be responsible for administration of this Act and ensuring the availability and accessibility of high quality long-term care services. 
(c)Mental healthThe Director shall appoint a director for mental health who shall be responsible for administration of this Act and ensuring the availability and accessibility of high quality mental health services. 
302.Office of Quality ControlThe Director shall appoint a director for an Office of Quality Control. Such director shall, after consultation with state and regional directors, provide annual recommendations to Congress, the President, the Secretary, and other Program officials on how to ensure the highest quality health care service delivery. The director of the Office of Quality Control shall conduct an annual review on the adequacy of medically necessary services, and shall make recommendations of any proposed changes to the Congress, the President, the Secretary, and other USNHI program officials. 
303.Regional and State administration; employment of displaced clerical workers 
(a)Use of regional officesThe Program shall establish and maintain regional offices. Such regional offices shall replace all regional Medicare offices. 
(b)Appointment of Regional and State directorsIn each such regional office there shall be— 
(1)one regional director appointed by the Director; and 
(2)for each State in the region, a deputy director (in this Act referred to as a State Director) appointed by the governor of that State. 
(c)Regional office duties 
(1)In generalRegional offices of the Program shall be responsible for— 
(A)coordinating funding to health care providers and physicians; and 
(B)coordinating billing and reimbursements with physicians and health care providers through a State-based reimbursement system. 
(d)State director’s dutiesEach State Director shall be responsible for the following duties: 
(1)Providing an annual state health care needs assessment report to the National Board of Universal Quality and Access, and the regional board, after a thorough examination of health needs, in consultation with public health officials, clinicians, patients and patient advocates. 
(2)Health planning, including oversight of the placement of new hospitals, clinics, and other health care delivery facilities. 
(3)Health planning, including oversight of the purchase and placement of new health equipment to ensure timely access to care and to avoid duplication. 
(4)Submitting global budgets to the regional director. 
(5)Recommending changes in provider reimbursement or payment for delivery of health services in the State. 
(6)Establishing a quality assurance mechanism in the State in order to minimize both under utilization and over utilization and to assure that all providers meet high quality standards. 
(7)Reviewing program disbursements on a quarterly basis and recommending needed adjustments in fee schedules needed to achieve budgetary targets and assure adequate access to needed care. 
(e)First priority in retraining and job placementThe Program shall provide that clerical and administrative workers in insurance companies, doctors offices, hospitals, nursing facilities and other facilities whose jobs are eliminated due to reduced administration, should have first priority in retraining and job placement in the new system. 
304.Confidential Electronic Patient Record System 
(a)In generalThe Secretary shall create a standardized, confidential electronic patient record system in accordance with laws and regulations to maintain accurate patient records and to simplify the billing process, thereby reducing medical errors and bureaucracy. 
(b)Patient optionNotwithstanding that all billing shall be preformed electronically, patients shall have the option of keeping any portion of their medical records separate from their electronic medical record. 
305.National Board of Universal Quality and Access 
(a)Establishment 
(1)In generalThere is established a National Board of Universal Quality and Access (in this section referred to as the Board) consisting of 15 members appointed by the President, by and with the advice and consent of the Senate. 
(2)QualificationsThe appointed members of the Board shall include at least one of each of the following: 
(A)Health care professionals. 
(B)Representatives of institutional providers of health care. 
(C)Representatives of health care advocacy groups. 
(D)Representatives of labor unions. 
(E)Citizen patient advocates. 
(3)TermsEach member shall be appointed for a term of 6 years, except that the President shall stagger the terms of members initially appointed so that the term of no more than 3 members expires in any year. 
(4)Prohibition on conflicts of interestNo member of the Board shall have a financial conflict of interest with the duties before the Board. 
(b)Duties 
(1)In generalThe Board shall meet at least twice per year and shall advise the Secretary and the Director on a regular basis to ensure quality, access, and affordability. 
(2)Specific issuesThe Board shall specifically address the following issues: 
(A)Access to care. 
(B)Quality improvement. 
(C)Efficiency of administration. 
(D)Adequacy of budget and funding. 
(E)Appropriateness of reimbursement levels of physicians and other providers. 
(F)Capital expenditure needs. 
(G)Long-term care. 
(H)Mental health and substance abuse services. 
(I)Staffing levels and working conditions in health care delivery facilities. 
(3)Establishment of universal, best quality standard of careThe Board shall specifically establish a universal, best quality of standard of care with respect to— 
(A)appropriate staffing levels; 
(B)appropriate medical technology; 
(C)design and scope of work in the health workplace; and 
(D)best practices. 
(4)Twice-a-year reportThe Board shall report its recommendations twice each year to the Secretary, the Director, Congress, and the President. 
(c)Compensation, etcThe following provisions of section 1805 of the Social Security Act shall apply to the Board in the same manner as they apply to the Medicare Payment Assessment Commission (except that any reference to the Commission or the Comptroller General shall be treated as references to the Board and the Secretary, respectively): 
(1)Subsection (c)(4) (relating to compensation of Board members). 
(2)Subsection (c)(5) (relating to chairman and vice chairman) 
(3)Subsection (c)(6) (relating to meetings). 
(4)Subsection (d) (relating to director and staff; experts and consultants). 
(5)Subsection (e) (relating to powers). 
IVAdditional provisions 
401.Treatment of VA and IHS health programsThis Act provides for health programs of the Department of Veterans’ Affairs and of the Indian Health Service to initially remain independent for the 5-year period that begins on the date of the establishment of the USNHI program, but after such period those programs shall be integrated into the USNHI program. 
402.Public health and preventionIt is the intent of this Act that the Program at all times stress the importance of good public health through the prevention of diseases. 
403.Reduction in health disparitiesIt is the intent of this Act to reduce health disparities by race, ethnicity, income and geographic region, and to provide high quality, cost-effective, culturally appropriate care to all individuals regardless of race, ethnicity, sexual orientation, or language. 
VEffective date 
501.Effective dateExcept as otherwise specifically provided, this Act shall take effect on January 1, 2007, and shall apply to items and services furnished on or after such date. 
 
